In the Court oí' Errors, on appeal from this decree, Savage, Ch. J., in his opinion in favor of reversal, states this to be the only question presented to the court. The court held, in conformity to his opinion, that a deed fraudulently obtained, is not available as the foundation of an adverse possession, so as to avoid a subsequent conveyance: nor is a deed available for such purposes executed by a person assuming to act as the attorney of the grantor, but without authority, when such want of authority is known to the grantee.
It was also held that to constitute a possession adverse, so as to bar a recovery, or to avoid a deed subsequently executed by the true owner, the party setting up the possession must in making his entry upon the land, act bona fide; he must rely upon his title; he must believe the land to be his, and that he has title thereto, although his title may not be rightful or valid, but if the title be an absolute nullity, as a deed obtained by fraud or forgery, it will not serve as the foundation of an adverse possession.
Judgment reversed, 10 to 8.